PER CURIAM.*
In this joint petition, respondent, Katherine Thompson Tousant, and the Office of Disciplinary Counsel (“ODC”) move to transfer respondent to disability inactive status. The petition alleges that respondent is currently suffering from “an emotional disability with chronic, severe depression,” but no supporting evidence is attached. Inasmuch as the court must make the determination of the claim of *628incapacity when a lawyer files a petition for transfer (solely or jointly with disciplinary counsel) during the course of a disciplinary proceeding,1 evidence of incapacity should be filed with a petition for transfer.
Subsequent to the filing of the petition, we ordered the ODC to supplement the record with a copy of the report of respondent’s psychiatrist. Based on this supplementation, we conclude there is sufficient evidence to justify a transfer to disability inactive status pursuant to Supreme Court Rule XIX, § 22.
Accordingly, it is ordered that Katherine Thompson Tousant be transferred to disability inactive status pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26 E, this order shall be effective immediately.

 Kimball, J. not on panel. Rule IV, Part II, § 3.


. The petition for transfer also should indicate whether a disciplinary proceeding is pending. If a pending proceeding is in the confidentiality stage, that information may be supplied under seal.